Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8, 10-17 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not clearly disclose “a polar code encoding method, comprising: sequentially configuring, by a sending device, information bits and first check bits on subchannels in a first subchannel set, and configuring frozen bits on subchannels in a second subchannel set, wherein the subchannels in the first subchannel set are sorted according to a natural order of serial numbers of the subchannels, wherein reliability of the subchannels in the first subchannel set is higher than reliability of the subchannels in the second subchannel set, and wherein at least one of the frozen bits carries a terminal identifier, and subchannels in the second subchannel set other than subchannels corresponding to the terminal identifier are sorted according to a natural order of serial numbers of the subchannels; performing, by the sending device, polarization encoding on bits on the subchannels to obtain an encoded sequence; and transmitting, by the sending device .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Thien Nguyen/Primary Examiner, Art Unit 2111